Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 11/19/20.
	Claims 1, 10-15, and 21-22 are pending with claims 11-15 withdrawn from consideration.
The disclosure is objected to because of the following informalities:
It appears that the header prior to para 00169 should read --Example 1 (according to the invention)—- not “Example 2 (according to the invention)”.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
	In independent claim 1, the newly added language (part v) is indefinite in that the Markush group recitation “…of any of the above mentioned inorganic or organic bases” has no antecedent basis in the preceding claim language.
	Additionally, newly added dependent claim 21 depends on cancelled claim 2.
	Claims 1, 10, 13 and 14 are allowable over the prior art.
The prior art rejections over WO 2014/014262 and US 8,936,735 B2 are withdrawn in view of applicant’s amendment and remarks.  Specifically, neither WO ‘262 nor US ‘735 disclose or fairly suggest the addition of both TEOS and a second acid (from the recited Markush group) in order to provide a composition with a pH in the range of 2.5-4.  Additionally, applicant has shown through direct comparative example that the claimed combination of components results in superior/unexpected results (i.e. hardness, sheet resistance, and stability) as compared to composition outside the scope of the instant claims (e.g. low pH or absent TEOS).  See, for example Table 1 and comparative examples 3-4.
Additionally, the examiner notes the amended claim language “gallotannine” is given it’s normal meaning in the art (as defined at para 00104 of the instant specification): esters of gallic acid and sugar(s).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 24, 2021